In an automobile accident Merton J. Story, 17 years of age, received injuries causing his death. His parents, sole heirs at law of his estate, executed a release of plaintiffs herein from liability, on account of the accident and death, upon payment of $235. Thereafter, the father of the deceased was appointed administrator of the estate and brought an action at law against plaintiffs herein and the Otsego Sanitary Milk Products Company to recover *Page 44 
damages under the survival act.* Thereupon plaintiffs filed the bill herein against Mr. Story, individually and as administrator of the estate, Lottie M. Story, mother of the deceased, and the Otsego Sanitary Milk Company to obtain a decree declaratory of their rights under the mentioned release and to restrain prosecution of the action at law.
The bill was dismissed on the ground that it was not a case for a declaration of rights as plaintiffs had an adequate remedy in the action at law. Plaintiffs review by appeal.
The action at law has been tried, with judgment therein for the administrator, and that action has been reviewed.Story v. Page, ante, 34.
The case at bar involved issues of fact properly triable in the action at law, and the court was right in dismissing the bill.
The decree is affirmed, with costs to defendants Story.
FEAD, C.J., and NORTH, BUTZEL, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred.
* See 3 Comp. Laws 1929, § 13040 et seq. — REPORTER.